                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOUGLAS POWERS,                                     Case No. 19-cv-07219-SVK
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING STIPULATION
                                   9             v.                                          TO EXTEND DEADLINE FOR JOINT
                                                                                             SITE INSPECTION
                                  10     DAVID CHANG, et al.,
                                                                                             Re: Dkt. No. 12
                                  11                    Defendants.

                                  12          The Court is in receipt of the parties’ stipulation to extend the joint site inspection
Northern District of California
 United States District Court




                                  13   deadline. Dkt. 12. The parties ask this Court to extend the deadline to complete the joint site

                                  14   inspection from February 13, 2020 (Dkt. 3; Dkt. 12 at 1) to July 1, 2020 (Dkt. 12 at 2). This

                                  15   request, made more than thirty days after the original deadline, is untimely. However, the current

                                  16   public health conditions do require an extension, notwithstanding the parties’ lack of diligence.

                                  17   Accordingly, the deadline to complete the joint site inspection is extended to June 1, 2020.

                                  18          SO ORDERED.

                                  19   Dated: March 25, 2020

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
